The infant-plaintiff secured a verdict for $225 for personal injuries and her father a verdict for twenty-five dollars for expenses. The court set aside the verdicts and granted a new trial. Order of the County Court of Nassau county reversed on the law, with costs, motion denied, verdicts for plaintiffs reinstated, and judgment directed to be entered thereon, with costs. The court, contrary to the rule (Coleman v. Brooklyn & Queens Transit Corp., 252 App. Div. 215), assigned no definite reason for setting aside the verdicts. The record discloses that the questions of negligence and contributory negligence were those of fact and in our opinion they were properly decided by the jury. Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ., concur.